Exhibit 10.33

FOURTH AMENDMENT TO THE

CLUBCORP EMPLOYEE STOCK OWNERSHIP PLAN

This Amendment is made to be effective January 1, 2006, by ClubCorp, Inc., a
Delaware corporation, formerly ClubCorp International, Inc. (“ClubCorp”).

WITNESSETH:

WHEREAS, ClubCorp maintains the ClubCorp Employee Stock Ownership Plan (“ESOP”);

WHEREAS, ClubCorp most recently amended and restated the ESOP, effective July 1,
2003, and the ESOP has been previously amended on three previous occasions;

WHEREAS, ClubCorp now desires to amend the ESOP to change the valuation date for
Company Stock (as defined by the ESOP); and

WHEREAS, the ESOP may be amended by ClubCorp pursuant to the provisions of
Article 15 of the ESOP.

NOW, THEREFORE, the ESOP is amended as follows, effective January 1, 2006:

 

1. Existing Section 2.44 is deleted in its entirety and Sections 2.45 through
2.49 are re-numbered as Sections 2.44 through 2.48.

 

2. A new Section 2.49 is inserted as follows:

“2.49 ‘Valuation Date’ means December 31 and such other dates as of which
Company Stock is valued, as specified by the Plan Administrator.”

 

3. Existing Section 6.01(2) is deleted in its entirety and the following is
substituted in its place:

“6.01(2) Notwithstanding anything to the contrary contained herein, Company
Stock shall be valued as of each Valuation Date by an independent appraiser
selected and retained by the Trustee; provided, however, that in the event
Company Stock is traded on a generally recognized market, the foregoing sentence
shall not apply. Allocations pursuant to Article 5 shall use the most current
available valuation of Company Stock.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Fourth Amendment to the ESOP
in multiple copies on this 31st day of July, 2006, to be effective as set forth
herein.

 

CLUBCORP, INC. By:  

/s/ Tom Henslee

Title:  

Secretary

The Trustees consent to the provisions of this Fourth Amendment that affect
their duties and responsibilities.

 

TRUSTEES:

/s/ Murray Siegel

Murray Siegel

/s/ Jack Lupton

Jack Lupton

/s/ Mary Cowser

Mary Cowser

/s/ Dave Woodyard

Dave Woodyard

 

2